Title: To Benjamin Franklin from David Barclay, 27 December 1782
From: Barclay, David Junior
To: Franklin, Benjamin


Respected Friend.Youngsbury 27th: of 12th: mo: 1782.
Had it pleased the wise disposer of Events to have permited our inestimable Friend & Colleague, to have lived until this day; I should have been spared the melancholy, ’tho pleasing reflections of that good man’s multiplied great Actions— Doctor Lyttsom a physician of London, has undertaken, & I think has well executed, the Biography of our late dear Friend, in a manner, that, will transmit to Posterity—the Virtues—the Sentiments, & many of the Actions of that Friend to Mankind, nearer to the original than Stewart has his Person on Canvas, ‘tho, that, is not esteemed a bad Likeness:

I have now the M:S: before me for Correction as one well acquainted with anecdotes of the deceased, & in some instances more intimately than any other person now living— I therefore wish for thy opinion how far it might be proper, at this juncture, to let the World see, how much two great Men had laboured to prevent what has happen’d (keeping their Colleague intirely out of view, the propriety of which must forceable strike Thee, on his own account) I allude to the propriety or impropriety of inserting in the Work, Hints for a Conversation, or the paper drawn therefrom, intituled the Basis of a plan of Reconciliation &c. The favour of thy Opinion speedily on the Subject will oblige me, as the press will [not], I fear stand still for a determination. As it is proposed to insert in the work a few of Doctor Fothergill’s Letters on great or peculiarly useful Subjects, I request to know whether Thou couldst furnish one or two suitable for publick view, if inclined so to do?
I have only to add on this Subject, that the pamphlet sent herewith, will be inserted at large, having been compiled by an intimate Friend of Dr. F.s from materials furnished by the Dr. but unfortunately so near his end, that, he could not correct the press, nevertheless the work is compiled so much in the very words of our deceased Friend, that, those who knew him must acknowledge it to have been his performance.
Before I close, I cannot omit this opportunity of telling Thee, that, I trust, it will be unnecessary for me to advocate the cause of any of my Friends on this, or the otherside of the Atlantick who have Justice on their side— I have troubled Thee with a few lines in testimoney of my veneration of William Penn; & did I think it necessary, I should not say less on the subject of Friends in Pensylvania, but when I consider what our Society have done toward founding a mighty Empire, I have not a doubt but that the Body will be consider’d as desireable Subjects, however some among them may have intemperately acted to their own hurt— consequently our known Conscientious Scruples against Oaths, paying Tythes, serving in the Militia or finding substitutes will be made as easy to them, at least as in this Country.
I am respectfully Thy affectionate Friend
David Barclay.
